FILED
                           NOT FOR PUBLICATION
                                                                             JAN 30 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHAEL GADDY,                                   No.     15-16107

              Plaintiff-Appellant,               D.C. No. 4:14-cv-01642-HSG

 v.
                                                 MEMORANDUM*
N. ADAM,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                     Argued and Submitted November 14, 2017
                             San Francisco, California

Before: RAWLINSON and BYBEE, Circuit Judges, and SMITH,** Chief District
Judge.

      California state prisoner Michael Gaddy (Gaddy) appeals an order granting

summary judgment in favor of Dr. N. Adam (Adam) in Gaddy’s civil rights action

alleging deliberate indifference to his medical needs.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable William E. Smith, Chief United States District Judge
for the District of Rhode Island, sitting by designation.
      1. We review the grant of summary judgment de novo, see Asarco LLC v.

Atl. Richfield Co., 866 F.3d 1108, 1118 (9th Cir. 2017), and we affirm. The district

court properly granted summary judgment because the record does not raise a

material issue of fact regarding deliberate indifference. See Colwell v. Bannister,

763 F.3d 1060, 1066 (9th Cir. 2014) (stating that an official acts with deliberate

indifference “only if the official knows of and disregards an excessive risk to [a

prisoner’s] health and safety”) (citation and internal quotation marks omitted). At

most, Dr. Adam displayed negligence or gross negligence when she discontinued

Gaddy’s waist-chain chrono. See Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir.

2004) (noting that gross negligence does not constitute deliberate indifference).

      2. The district court did not abuse its discretion in denying the motion for

additional discovery because Gaddy failed to specify any facts to be discovered

that would have established deliberate indifference on the part of Dr. Adam. See

Tatum v. City & County of San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006).

      3. The district court did not abuse its discretion in denying Gaddy’s motions

to compel responses to the interrogatories and to compel the production of medical

records because it remained unclear which responses Gaddy contended were

inadequate, and Gaddy is thus unable to establish that the denial resulted in

prejudice. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002), as amended


                                          2
(requiring “the clearest showing that the denial of discovery result[ed] in actual and

substantial prejudice to the complaining litigant”) (citation and internal quotation

marks omitted).

      AFFIRMED.




                                           3